Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to claim 19, filed on 12/02/2021 has been overcome the rejection.
The references of interest are cited:
Manteghi (US 5,710,695)

    PNG
    media_image1.png
    285
    679
    media_image1.png
    Greyscale

	Manteghi teaches a package structure, comprising: 
a lead frame structure comprising: 
a carrier (102) having a recess; and 
a lead frame (106) disposed on the carrier; 
a die (112) disposed in the recess and comprising at least one pad (116); and
an adhesive layer (107) disposed between the leadframe (106) and the carrier (102). 
Manteghi fails to teach and/or suggest, for example having the adhesive layer disposed between a bottom surface of the die and the carrier and between a sidewall of the die and the carrier.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: please see ¶0003 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JASMINE J CLARK/Primary Examiner, Art Unit 2816